Citation Nr: 1623391	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD) prior to August 5, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD since August 5, 2010.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, April 2010 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at an April 2013 video conference hearing held before the undersigned Veterans Law Judge. 

In January 2014, the Board remanded the case for further development.  Since the requested development has not been completed regarding service connection for erectile dysfunction, further action to ensure compliance with the remand directive is required for that issue.  Stegall v. West, 11 Vet. App. 268 (1998).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran has not been working full-time, and had last worked as a seasonal bell ringer for the Salvation Army.  Therefore, a claim for TDIU is inferred.
In February 2016, the RO denied service connection for a prostate condition and a heart condition and denied reopening the claims for service connection for bilateral hearing loss and tinnitus.  Subsequently in March 2016, the Veteran submitted a timely NOD on the proper standard form.  The RO has not issued a SOC on these issues, or at least one is not in the record before the Board.  It appears the RO is addressing this NOD, and the Board declines jurisdiction of these issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 remand, the Board requested a VA examination, including an opinion as to whether erectile dysfunction is at least as likely as not caused or aggravated by military service or a service-connected disability and any relationship to PTSD must be specifically discussed.  In an October 2014 opinion, the VA examiner opined that the Veteran's erectile dysfunction was less likely caused by or aggravated by his military service and his service-connected PTSD and more likely related to his smoking.  However, the examiner failed to provide adequate rationale for the conclusions provided.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

During his May 2012 mental health VA examination, the Veteran reported that he involved in a VA vocational rehabilitation program.  It does not appear that the Veteran's vocational rehabilitation records have been requested.  As these records may contain relevant information regarding the issues of an increased rating for PTSD and entitlement to TDIU, on remand, the Veteran's vocational rehabilitation records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his current erectile dysfunction.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the current erectile dysfunction is caused or aggravated by any of his service-connected disabilities, including specifically PTSD.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Undertake any necessary development that arises in the context of the TDIU claim, including an examination if any additional disabilities are granted during remand.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



